Per Curiam.

This is an action in mandamus originating in this court. By this action, relators seek to compel the respondent Board of Elections of Lake County to place the following resolution proposed by initiative petition on the ballot: “Be it resolved by the people of the Village of Willoughby Hills, Ohio, that:
“The President of the United States should bring all American troops home from Vietnam now so that the Vietnamese people can settle their own affairs.”
Section If, Article II, of the Ohio Constitution, provides for municipal initiative and reads as follows:
“The initiative and referendum powers are hereby reserved to the people of each municipality on all questions which such municipalities may now or hereafter be authorized by law to control by legislative action; such powers shall be exercised in the manner now or hereafter provided by law.” (Emphasis added.)
The initiative petition in the instant case does not contain any question which a municipality is authorized by law to control by legislative action.

Writ denied.

Taet, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.